Case 9:17-cv-00196-RC-ZJH Document 47 Filed 11/02/20 Page 1 of 1 PageID #: 195



                            **NOT FOR PRINTED PUBLICATION**

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

IRON THUNDERHORSE                                 §

VS.                                               §                 CIVIL ACTION NO. 9:17cv196

BRYAN COLLIER, ET AL.                             §

                        ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                             REPORT AND RECOMMENDATION
       Plaintiff Iron Thunderhorse filed the above-styled civil rights lawsuit. The court referred this

matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration pursuant

to 28 U.S.C. § 636. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending that the claims against unidentified members of the Texas

Department of Criminal Justice’s state classification committee, the sole remaining defendants, be

dismissed for failure to state claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED as the opinion of the court. The claims

against the unidentified members are DISMISSED for failure to state a claim upon which relief may

be granted. A final judgment shall be entered dismissing this lawsuit.


          So Ordered and Signed
          Nov 2, 2020
